                                                                                                                 F:LED
AO 2450 (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COUR                                          CLER~   : 's ··1:'' ''''ICT COURT
                                                                                                       OUTH!::Ri\ .:s·:..: ,_·: .)f ·.:AL!FORNIA
                                                                                                                                                   I
                                          SOUTHERN DISTRICT OF CALIFORNIA                             8'(_              ~ DE?UTY_l

             UNITED STA TES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.
                                                                        Case Number:       14CR0216 MMA
             HA THI NGOC NGUYEN (6)
                                                                     DEVIN BURSTEIN
                                                                     Defendanfs Attorney
REGISTRATION NO.               46414298
o-
THE DEFENDANT:
D admitted guilt to violation ofallegation(s) No.           1-3

D was found guilty in violation ofallegation(s) No.       ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                                    Failure to report to USPO (US Probation Office) upon release from custody
              2                     Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)
              3                     Unlawful use ofa controlled substance or Failure to Test; VCCA (Violent Crime Control Act).
                                    Failure to be truthful and/or follow instructions




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.           .....---;
                                                                               //




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
                                                                                         ,______ _
                                                                                                                 - -··-----------,




AO 245D (CASD Rev. 0 l /19) Judgment in a Criminal Case for Revocations

DEFENDANT:                HA THI NGOC NGUYEN (6)                                                   Judgment - Page 2 of 2
CASE NUMBER:              14CR0216 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TEN (10) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                      14CR0216 MMA
